Supreme Court of the United States
                              Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                  December 17, 2015              (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Thomas Ray Sides
              v. Texas
              No. 15-7396
              (Your No. WR-66,982-05; WR-66,982-06)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
August 12, 2015 and placed on the docket December 17, 2015 as No. 15-7396.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Michael Duggan
                                        Case Analyst




                                                             RECEIVED IN
                                                     COURT OF CRIMINAL APPEALS


                                                             DEC 22 2015


                                                         Abel Acosta, Clerk